UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5073


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MOYA VANTION MOORE,

                Defendant - Appellant.



                             No. 11-5190


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARVIN EARL CANNON,

                Defendant - Appellant.




Appeals from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Terrence W. Boyle,
District Judge. (4:10-cr-00046-BO-1; 4:10-cr-00046-BO-2)


Submitted:   July 13, 2012                 Decided:   August 3, 2012


Before KING, DIAZ, and FLOYD, Circuit Judges.
No. 11-5073:   Dismissed, and No. 11-5190:    Dismissed in part,
affirmed in part, by unpublished per curiam opinion.


Rudolph A. Ashton, III, MCCOTTER ASHTON, P.A., New Bern, North
Carolina; Dennis M. Hart, Washington, D.C., for Appellants.
Kristine L. Fritz, OFFICE OF THE UNITED STATES ATTORNEY,
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In       Case   No.     11-5073,      Moya     Vantion     Moore     seeks    to

appeal   his    235-month        sentence.         The    Government    has     moved   to

dismiss the appeal as barred by Moore’s waiver of the right to

appeal included in the plea agreement.                     Upon review of the plea

agreement and the transcript of the Fed. R. Crim. P. 11 hearing,

we   conclude    that      Moore    knowingly       and    voluntarily        waived    his

right to appeal and that the issues Moore seeks to raise on

appeal   fall       squarely      within     the    compass     of     his     waiver   of

appellate rights.          Accordingly, we grant the Government’s motion

to dismiss.

           In       Case   No.     11-5190,      Marvin     Earl     Cannon     seeks    to

appeal   his    292-month        sentence.         The    Government    has     moved   to

dismiss the appeal as barred by Cannon’s waiver of the right to

appeal included in the plea agreement.                     Upon review of the plea

agreement,     we    conclude      that    Cannon        knowingly    and    voluntarily

waived his right to appeal.                Further, with the exception of his

claim of ineffective assistance of counsel, the claims Cannon

seeks to raise on appeal fall squarely within the compass of his

waiver of appellate rights.                 Thus, we grant the Government’s

motion to dismiss Cannon’s appeal except as to Cannon’s claim

that he received ineffective assistance of counsel.

           Cannon’s        appellate       waiver    excepted        appeals    based    on

ineffective assistance of counsel.                  He therefore has not waived

                                             3
his   right     to   pursue    this   claim      on    direct    appeal.        However,

claims of ineffective assistance of counsel are not cognizable

on direct appeal unless the record conclusively establishes that

counsel    provided      ineffective       assistance.           United       States    v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006); see also United

States v. King, 119 F.3d 290, 295 (4th Cir. 1997) (“[I]t is well

settled that a claim of ineffective assistance should be raised

in a 28 U.S.C. § 2255 motion in the district court rather than

on    direct     appeal,       unless      the    record        conclusively       shows

ineffective      assistance.”)        (internal       quotation       marks   omitted).

The record does not conclusively establish that Cannon’s counsel

was   ineffective.         Thus,      we   affirm       Cannon’s      conviction       and

sentence to the extent that he makes this challenge.

              We dispense with oral argument because the facts and

legal    contentions     are    adequately        presented      in    the     materials

before    the    court   and    argument       would    not     aid    the    decisional

process.


                                                No. 11-5073: DISMISSED
                      No. 11-5190: DISMISSED IN PART, AFFIRMED IN PART




                                           4